Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201910625689.X, filed on July 11, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 5, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 4 objected to because of the following informalities:  lines 2 -– 3 recite “the first current value is 80 µA ... the second current value is 330 µA.” Claim 1 lines 9 – 10 recite “the first current value is greater than the second current value.” For examination, “the second current value” is being considered to be greater than “the first current value.”
5.	Claim 8 objected to because of the following informalities: lines 1 -– 2 recite “the first current value is 80 µA ... the second current value is 330 µA.” Claim 5 lines 10 – 11 recite “the first current value is greater than the second current value.” For examination, “the second current value” is being considered to be greater than “the first current value.”

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

under 35 U.S.C. 103 as being unpatentable over Setiawan et al (US 2017/0344508 A1) (herein after Setiawan) and further in view of TUSB320: USB Type-C™ Configuration Channel Logic and Port Control. May 2017 (herein after TUSB320.)

	Regarding Claim 1, Setiawan teaches, a detection method for a USB Type-C connector (Fig. 3, ¶ 0012; ¶ 0030: system 30), applied to a dual role port (DRP) device (Fig. 3, first DRP 32; second DRP 40), and comprising: —; in response to detecting the sink device connected to the DRP device, switching a current source (Fig. 3, current source, Ip) provided to a pull-up resistor (Fig. 3: pull-up resistor (Rp)) connected to a CC (Fig. 1, CC1, CC2) —, and detecting whether there is the sink device connected to the DRP device again (¶ 0033), —.
	Setiawan fails to teach, — in response to the DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; — switching a current source provided to a pull-up resistor connected to a CC pin from a first current value to a second current value, — wherein the first current value is greater than the second current value; and in response to detecting the sink device connected to the DRP device, the DRP device enters an Attached.SRC state.
	In analogous art, TUSB320 teaches, in response to the DRP device being in a Try.SRC state (Pg. 13, Table 4: Unattached.SRC), detecting whether there is a sink device connected to the DRP device (Pg. 13, § 7.3.1; Examiner interpretation: As TUSB320 toggle between UFP and DFP, it checks for a sink device); — switching a current source (Pg. 11, § 7.2.1.1) provided to a pull-up resistor connected to a CC pin from a first current value (Pg. 6, Table 6.5: ICC_DEFAULT_P) to a second current value (Pg. 6, Table 6.5: ICC_HIGH_P), — wherein the first current value is greater than the second current value (Pg. 6, Table 6.5); and in response to detecting the sink device connected to the DRP device (Pg. 13, § 7.3.1 Active Mode), the DRP device enters an Attached.SRC state. (Pg. 13, Table 4: AttachWait.SRC.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan to include the teaching of responding to a DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; switching a current source from a first current value to a second current value; wherein the first current value is greater than the second current value. Responding to a sink device connected to the DRP device, and placing the DRP device in an Attached.SRC state taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 2, Setiawan in view of TUSB320 teaches the limitations of claim 1, which this claim depends on.
	TUSB320 further teaches, the detection method for the USB Type-C connector of claim 1, further comprising: after switching the current source from the first current value to the second current value, and in response to detecting no sink device connected to the DRP device (Pg. 13, § 7.3.1; Examiner interpretation: As TUSB320 toggle between UFP and DFP, it checks for a sink device), the DRP device enters a TryWait.SNK state (Pg. 13, Table 4: AttachWait.SNK.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB320 to include the teaching of after switching a current source from a first current value to a second current value, and in response to detecting no sink device connected to a DRP device, the DRP device enters a TryWait.SNK state taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 3, Setiawan in view of TUSB320 teaches the limitations of claim 1, which this claim depends on.
	Setiawan further teaches, the detection method for the USB Type-C connector of claim 1, wherein the step of detecting whether there is the sink device connected to the DRP device again comprises: detecting whether a voltage (Fig. 3, voltage generated at the connected CC pin) on the CC pin falls within an effective voltage range (¶ 0033); in response to the voltage on the CC pin falling within the effective voltage range, determining that there is the sink device connected to the DRP device (¶ 0034); and in response to the voltage on the CC pin not falling within the effective voltage range (¶ 0033), determining that there is no sink device connected to the DRP device. (¶ 0034.)

	Regarding Claim 4, Setiawan in view of TUSB320 teaches the limitations of claim 1, which this claim depends on.
	TUSB320 further teaches, the processing device detection method for the USB Type-C connector of claim 1, wherein the first current value is 80 µA (Pg. 6, Table 6.5: ICC_DEFAULT_P = 80 µA) and the second Pg. 6, Table 6.5: ICC_HIGH_P = 330 µA.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB320 to include the teaching of a first current of 80 µA and a second current of 330 µA t taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 5, Setiawan teaches, a dual role port (DRP) device (Fig. 3, first DRP 32; second DRP 40), comprising: an USB Type-C port, connected to a USB Type-C connector (Fig. 3, ¶ 0012; ¶ 0030: system 30); and a control device (Fig. 3, control circuit 44), coupled to the USB Type-C port; —;  wherein in response to detecting the sink device (Fig. 3, DRP 40 may be a port on a device/accessory or hub) connected to the DRP device, the control device switches a current source (Fig. 3, current source, Ip) provided to a pull-up resistor (Fig. 3: pull-up resistor (Rp)) connected to a CC pin (Fig. 1, CC1, CC2) —.
	Setiawan fails to teach, — wherein in response to the DRP device being in a Try.SRC state, the control  device detects whether there is a sink device connected to the DRP device; — the control device switches a current source provided to a pull-up resistor connected to a CC pin from a first current value to a second current value, wherein the first current value is greater than the second current value; and after switching the current source from the first current value to the second current value, the control device detects whether there is the sink device connected to the DRP device again, and in response to the control device detecting that the sink device is connected to the DRP device, the DRP device enters an Attached.SRC state.
	In analogous art, TUSB320 teaches, — wherein in response to the DRP device being in a Try.SRC state (Pg. 13, Table 4: Unattached.SRC), the control device detects whether there is a sink device connected to the DRP device (Pg. 13, § 7.3.1; Examiner interpretation: As TUSB320 toggle between UFP and DFP, it checks for a sink device); — the control device switches a current source (Pg. 11, § 7.2.1.1) provided to a pull-up resistor connected to a CC pin from a first current value (Pg. 6, Table 6.5: ICC_DEFAULT_P) to a second current value (Pg. 6, Table 6.5: ICC_HIGH_P), wherein the first current value is greater than the second current value (Pg. 6, Table 6.5); and after switching the current source from the first current value to the second current value, the control device detects whether there is the sink device connected to the DRP device again (Pg. 13, § 7.3.1; Examiner interpretation: As TUSB320 toggle between UFP and DFP, it checks for a sink device), and in response to the control device detecting that the sink device is connected to the DRP device (Pg. 13, § 7.3.1 Active Mode), the DRP device enters an Attached.SRC state. (Pg. 13, Table 4: AttachWait.SRC.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan to include the teaching of responding to a DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; switching from a first current value to a second current value, wherein the first current value is greater than the second current value; and after switching from the first current value to the second current value, detecting whether  the sink device connected to the DRP device again, and in response to detecting that the sink device is connected to the DRP device, the DRP device enters an Attached.SRC state, taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 6, Setiawan in view of TUSB320 teaches the limitations of claim 5, which this claim depends on.
	TUSB320 further teaches, the DRP device of pins of claim 5, wherein after switching the current source from the first current value to the second current value, in response to the control device detecting there is no sink device connected to the DRP device (Pg. 13, § 7.3.1; Examiner interpretation: As TUSB320 toggle between UFP and DFP, it checks for a sink device), the DRP device enters a TryWait.SNK state. (Pg. 13, Table 4: AttachWait.SNK.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB320 to include the teaching of after switching a current source from a first current value to a second current value, and in response to detecting no sink device connected to a DRP device, the DRP device enters a TryWait.SNK state taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 7, Setiawan in view of TUSB320 teaches the limitations of claim 5, which this claim depends on.
	Setiawan further teaches, the DRP device of pins of claim 5, wherein the control device detects whether a voltage  (Fig. 3, voltage generated at the connected CC pin) on the CC pin falls within an effective voltage range (¶ 0033), wherein in response to the voltage on the CC pin falling within the effective voltage range, the control device determines that there is the sink device connected to the DRP device(¶ 0034); and in response to the voltage on the CC pin not falling within the effective voltage range (¶ 0033), the control device determines that there is no sink device connected to the DRP device. (¶ 0034.)

	Regarding Claim 8, Setiawan in view of TUSB320 teaches the limitations of claim 5, which this claim depends on.
	TUSB320 further teaches, the DRP device of claim 5, wherein the first current value is 80 µA (Pg. 6, Table 6.5: ICC_DEFAULT_P = 80 µA) and the 2 second current value is 330 µA. (Pg. 6, Table 6.5: ICC_HIGH_P = 330 µA.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB320 to include the teaching of a first current of 80 µA and a second current of 330 µA t taught by TUSB320 for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB320: § 7.1: The TUSB320 device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOMINAGA (US 2018/0101493 A1) teaches, a detection method for a USB Type-C connector (Fig. 1.)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868